NUMBER 13-20-00405-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RAFATH QURAISHI, M.D.,                                                      Appellant,

                                               v.

SAN JUANITA OCHOA,                                                           Appellee.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

      Appellant Rafath Quraishi, M.D. appeals the trial court’s denial of his motion to

dismiss on the basis that appellee San Juanita Ochoa failed to file an expert report under

Texas Civil Practice and Remedies Code chapter 74. See TEX. CIV. PRAC. & REM. CODE

ANN. § 74.351. By one issue, Quraishi contends that a claim based on a physical
altercation arising from a physician’s efforts to prevent a former employee from allegedly

absconding with patient medical records is a health care liability claim requiring an expert

report. We affirm.

                                   I.     BACKGROUND

       According to Ochoa’s original petition, she was employed by Quraishi at the

Miramar Interventional Pain Center for five years. Ochoa claims that throughout her

employment, Quraishi verbally and physically abused her. On June 20, 2018, Ochoa

claims Quraishi terminated her employment “in a fit of rage” and “screamed at her to leave

his clinic,” stating he never wanted to see her again. Ochoa’s pleading then alleges that

when she went to collect her personal property, Quraishi “physically grabbed her by the

shoulder, pushed her into a corner, and began viciously shaking her. [Quraishi] then

instructed another employee to lock the door to prevent [Ochoa] from leaving.” Although

Ochoa requested to leave and made it clear that she did not want to stay, Quraishi

allegedly “blocked her progress and prevented her from leaving.” Ochoa claims she left

when her son came into the clinic to free her.

       On October 30, 2019, Ochoa filed a lawsuit against Quraishi, alleging causes of

action in tort for false imprisonment and assault. Quraishi filed his answer on February 4,

2020, generally denying Ochoa’s claims. On March 20, 2020, Quraishi filed a motion to

stay the proceeding alleging that Ochoa’s claims were health care liability claims requiring

an expert report pursuant to Texas Civil Practice and Remedies Code § 74.351. See id.

       Quraishi argued the case was a health care liability lawsuit because he is a health

care provider. According to his motion, he terminated Ochoa on June 14, 2018, and not


                                             2
on June 20, 2018, as she alleged in her original petition. Quraishi contended that Ochoa

stole patient files when she retrieved her belongings the day she was fired on June 14.

When Ochoa returned to the office on June 20, 2018, employees allegedly noticed that

she was taking medical records again. Quraishi confronted Ochoa about her alleged theft

when, according to him, Ochoa threatened him with a hammer. Quraishi then allegedly

told employees to lock Ochoa into an office until the police arrived to settle the matter.

According to him, after the police inspected what Ochoa had in her possession, they

returned three patient files which included “medical history, demographics, credit card

information[,] and other personal information.” This allegation, however, is not reflected

in the police report.

       Ochoa, in her response, denied Quraishi’s allegation that she was taking patient

files. She disagreed that her lawsuit required an expert report and characterized the

motion to stay as a “baseless attempt to delay proceedings.” In a reply brief, Quraishi

attached portions of a non-certified police record, as well as three affidavits—one from

Quraishi and two from his current employees. The affidavits, in short, set forth that the

clinic suspected that Ochoa had stolen patient records on the day she was terminated—

June 14, 2018—and that she did so again on June 20, 2018 before the files in her

possession were allegedly returned by police.

       On June 5, 2020, Quraishi filed a motion to dismiss Ochoa’s lawsuit for Ochoa’s

failure to provide an expert report pursuant to Chapter 74. See id. Ochoa again denied

Quraishi’s allegations and objected to the non-certified police record that was attached

as evidence to the motion to dismiss. The trial court conducted a hearing on June 1, 2020


                                            3
on the motion to stay and on July 16, 2020 on the motion to dismiss. The trial court denied

both motions on August 25, 2020. Quraishi now appeals the denial of his motion to

dismiss.

                      II.    STANDARD OF REVIEW & APPLICABLE LAW

A.     Standard of Review

       An appellate court reviews a trial judge’s decision on a motion to dismiss a claim

under § 74.351 of the Texas Civil Practice and Remedies Code for an abuse of discretion.

See Jernigan v. Langley, 195 S.W.3d 91, 93 (Tex. 2006); Am. Transitional Care Ctrs. of

Tex. v. Palacios, 46 S.W.3d 873, 875 (Tex. 2001). “A trial court abuses its discretion if it

acts in an arbitrary or unreasonable manner without reference to guiding rules or

principles.” Cayton v. Moore, 224 S.W.3d 440, 444 (Tex. App.—Dallas 2007, no pet.). A

trial court has no discretion in determining what the law is or in applying the law to the

facts. Id. at 445. A clear failure by the trial court to analyze or apply the law correctly will

constitute an abuse of discretion. Id.

       Whether a claim is a health care liability claim under Chapter 74 is question of law

that is reviewed de novo. Baylor Scott & White, Hillcrest Med. Ctr. v. Weems, 575 S.W.3d

357, 363 (Tex. 2019); CHRISTUS Health Gulf Coast v. Carswell, 505 S.W.3d 528, 534

(Tex. 2016). When determining whether a lawsuit is a health care liability claim, courts

should “consider the entire court record, including the pleadings, motions and responses,

and relevant evidence properly admitted.” Loaisiga v. Cerda, 379 S.W.3d 248, 258 (Tex.

2012). Courts must consider the underlying nature of the plaintiff’s claim rather than its

label, such that “a party cannot avoid Chapter 74’s requirements and limitations through


                                               4
artful pleading.” Weems, 575 S.W.3d at 363.

       If a claim is a health care liability claim, a claimant shall serve on the defendant

health care provider an expert report not later than the 120th day after the date the

defendant’s answer is filed. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a). If the

expert report has not been served within the period specified, the trial court must dismiss

the claim with respect to the health care provider with prejudice to the refiling of the claim.

See id. § 74.351(b).

B.     Applicable Law

       The Texas Medical Liability Act (the “Act”) aims to strike a “careful balance

between eradicating frivolous claims and preserving meritorious ones.” Weems, 575

S.W.3d at 362–63 (citing Leland v. Brandal, 257 S.W.3d 204, 208 (Tex. 2008)). The

expert report serves as a threshold requirement to eliminate frivolous lawsuits “before

litigation gets underway.” Id.; see Spectrum Healthcare Res., Inc. v. McDaniel, 306

S.W.3d 249, 253 (Tex. 2010).

       A health care liability claim contains three basic elements: (1) a physician or health

care provider must be a defendant; (2) the claim or claims at issue must concern

treatment, lack of treatment, or a departure from accepted standards of medical care, or

health care, or safety or professional or administrative services directly related to health

care; and (3) the defendant’s act or omission complained of must proximately cause the

injury to the claimant. Texas West Oaks Hosp., L.P. v. Williams, 371 S.W.3d 171, 179–

80 (Tex. 2012); see TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13). To determine if a

case is a health care liability claim, the focus is not the status of the claimant but rather


                                              5
the gravamen of the claim or claims against the health care provider. See Williams, 371

S.W.3d at 179–80. “When a claim brought against a health care provider is ‘based on

facts implicating the defendant's conduct during the course of a patient’s care, treatment,

or confinement,’ a rebuttable presumption arises that it is a health care liability claim for

purposes of the Medical Liability Act.” Weems, 575 S.W.3d at 363 (quoting Loaisiga, 379

S.W.3d at 256).

       To rebut the claim of a health care liability claim, the plaintiff must show: (1) that

her allegation did not contain a complaint about an act related to medical or health care

services other than the alleged offensive contact; (2) the alleged offensive contact was

not pursuant to actual or implied consent by the plaintiff; and (3) the only possible

relationship between the alleged offensive contact and the rendition of medical services

or healthcare was the setting in which the act took place. Loaisiga, 379 S.W.3d at 257.

                                      III.   ANALYSIS

       Quraishi meets the first and third elements of a health care liability claim: he is the

defendant physician in this case and Ochoa has alleged that his actions caused her injury.

Williams, 371 S.W.3d 179–80; see TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13).

The focus of our analysis, therefore, is on the second element: whether the claim at issue

concerns “treatment, lack of treatment, or a departure from accepted standards of medical

care, or health care, or safety or professional or administrative services directly related to

health care.” See Williams, 371 S.W.3d 179–80; TEX. CIV. PRAC. & REM. CODE

ANN. § 74.001(a)(13).

       Here, the initial police report regarding the June 20, 2018, incident between Ochoa


                                              6
and Quraishi mentioned the issue of patient records. 1 Quraishi, in the affidavit he

submitted as evidence for his motion for stay, testified that the patient records police

retrieved from Ochoa on June 20, 2018 contained his patients’ “medical history,

demographics, credit card information and other personal information.” Quraishi’s

employee Melinda Segovia testified by affidavit that Ochoa took “patient files and office

property” the day she was terminated and attempted to do the same on June 20, 2018.

Another employee, Linda Cantu, testified that “[Ochoa] had patient files in her hand and

[Quraishi] was trying to prevent her from leaving with those patient files” and that “after

the police inspected what [Ochoa] had in her hands, they returned the items to

[Quraishi]. . . . When we looked at the files, we saw that she had taken patient files with

medical records along with some communication logs that all belonged to the office.” In

light of the foregoing, we conclude Quraishi created a presumption that this lawsuit may

be a healthcare liability claim. See Weems, 575 S.W.3d at 363 (quoting Loaisiga, 379

S.W.3d at 256).

        We now analyze whether Ochoa conclusively rebutted the presumption that this is

a health care liability claim. See Loaisiga, 379 S.W.3d at 257. In Loaisiga, the Texas

Supreme Court set forth a clear test to defeat a rebuttable presumption:

        We conclude that a claim against a medical or health care provider for
        assault is not an HCLC if the record conclusively shows that (1) there is no
        complaint about any act of the provider related to medical or health care
        services other than the alleged offensive contact, (2) the alleged offensive
        contact was not pursuant to actual or implied consent by the plaintiff, and
        (3) the only possible relationship between the alleged offensive contact and
        the rendition of medical services or healthcare was the setting in which the
        act took place.

        1Although Ochoa objected that the police report Quraishi submitted as an exhibit to his motion to
stay was not certified, Ochoa did not get a ruling on this objection.
                                                   7
Id. Reviewing the record, we conclude Ochoa decisively rebuts the health care liability

presumption. Id. at 257–58. First, Ochoa’s pleadings allege false imprisonment and

assault by a former employer—there is no complaint whatsoever about Quraishi’s

“medical or health care services” other than the alleged offensive conduct. Id. at 257; see

T.C. v. Kayass, 535 S.W.3d 169, 174 (Tex. App.—Fort Worth 2017, no pet.) (holding that

the gravamen of plaintiff’s sexual assault complaint against the defendant physician was

“related to his offensive, intentional conduct, not his alleged violation of the confidentiality

of the information of the chart” when defendant used his pediatric patient’s medical chart

to get the plaintiff mother’s phone number). Second, Ochoa did not “actually” or “impliedly”

consent to being physically grabbed by the shoulder, pushed into a corner, and shaken,

or to being locked in an office. See Loaisiga, 379 S.W.3d at 257. Third, the only

relationship to the “rendition of medical services or healthcare” is the fact that these

alleged actions occurred at Quraishi’s clinic, the Miramar Interventional Pain Center. Id.;

see Drewery v. Adventist Health Sys./Tex., Inc., 344 S.W.3d 498, 504 (Tex. App.—Austin

2011, pet. denied) (stating that “if the essence of the plaintiff's suit—and the injury for

which he seeks damages—is the intentional assault,” then “the reviewing court would be

wrong to ignore the intentional conduct and instead focus on the potentially infinite

secondary consequences that might have also resulted in the context of the medical or

health-care procedure”); see also Brown v. Nocar, No. 13-19-00503-CV, 2021 WL

1418222, at *4 (Tex. App.—Corpus Christi–Edinburg Apr. 15, 2021, pet. filed) (mem. op.)

(holding that multiple claims for sexual assault were not health care liability claims when

some of the acts occurred in the defendant’s medical office). Ochoa thus meets all of the

                                               8
elements to thoroughly rebut the health care liability presumption. See Loaisiga, 379

S.W.3d at 257. We hold this is is not a health care liability claim. This is an employment

dispute with allegations of a physical altercation and a possible theft.

       Because this was not a healthcare liability suit, Ochoa was not required to file an

expert report. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351. Thus, the trial court did

not err in denying Quraishi’s motion to dismiss. See id. We overrule Quraishi’s sole issue.

                                    IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed on the
31st day of August, 2021.




                                               9